Title: From George Washington to Anthony Walton White, 8 October 1781
From: Washington, George
To: White, Anthony Walton


                  
                     Sir
                     Camp before York 8th October 1781
                  
                  There being an absolute necessity of reinforcing General Greene with Cavalry as expeditiously as possible, you will immediately cause every Man of your Regiment who is equipped and mounted, to march to Richmond by the way of New Castle and there wait untill they are joined by a detachment of the 4th Regt which is preparing here: When the detachments join, they will move forward under the command of the eldest officer of either Corps as it may happen.
                  You will be pleased to inform me by Return of the Bearer how many men you will be able to send off and when they may be expected to march; and also what prospects you have of compleating the remainder.  I am Sir Your most obt Servt
                  
                     Go: Washington
                  
               